Citation Nr: 1428514	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-09 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1975 to July 1992.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been received and, therefore, denied his petition to reopen his claim for service connection for hypertension.

In October 2011, however, the Board reopened this claim but then remanded it for further development rather than immediately readjudicating it on its underlying merits.  Unfortunately, though, the Board must again remand this claim.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from this additional remand, further development of this claim is essential to its fair disposition.

As already alluded to, the Board remanded this claim in October 2011 for a VA compensation examination.  Resultantly, the Veteran had a VA examination in December 2011.  The VA examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He conceded the Veteran had elevated blood pressure readings in service, but observed they trended downwards (as opposed to upwards) during a five-day blood pressure check.  So the examiner did not believe that was initial indication of hypertension.  He noted there was no specific diagnosis of hypertension or treatment for it while the Veteran was on active duty, and he pointed out the Veteran was not actually diagnosed with hypertension, through VA, until 2006, and not subsequently placed on prescription medication, atenolol, until 2008. 

The VA examiner provided an addendum medical opinion in December 2011, additionally concluding it was less likely than not that the Veteran's hypertension was caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).  He commented that there was no specific medical evidence available to support the Veteran's claim, nor had he provided any specific evidence in support of his contention that his essential hypertension was caused or aggravated by his service-connected PTSD.  

The December 2011 VA examination and subsequent addendum opinion are inadequate, however, because they failed to consider medical evidence in the file suggesting the Veteran may have had hypertension prior to 2006, namely, the 2003 VA examination showing he had hypertension and his private physician's July 2011 medical opinion letter indicating the Veteran had had hypertension since 1992.  In addition, the addendum opinion cited to a lack of evidence as the basis for concluding the hypertension was not aggravated by the service-connected PTSD.

When VA undertakes to provide a Veteran an examination concerning a service-connection claim, even if not statutorily obligated to do so, the examination must be adequate for rating purposes; else, VA must advise the Veteran why an adequate examination will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that the examiner must explain the basis for his or her opinion or the basis otherwise must be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  

Thus, on remand, still additional medical comment is needed concerning the etiology of the Veteran's hypertension, but especially in terms of its possible attribution to his military service or it possibly dating back to his service and any aggravation attributable to his service-connected PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Obtain additional medical comment concerning the etiology of the Veteran's hypertension.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.

The examiner is again asked to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's hypertension is related to his military service or dates back to his service, including to the finding of "borderline" blood pressure following a 5-day blood pressure check completed as part of his separation physical examination in May 1992 and his private physician's July 2011 medical opinion letter indicating hypertension since 1992 (i.e., since service).  Consider also the report of the 2003 VA examination indicating the Veteran had hypertension prior to 2006, so contrary to what was indicated in the report of the December 2011 VA examination and subsequent addendum opinion.

Also in commenting on the history of the hypertension, the examiner should additionally indicate whether it initially manifested to a compensable degree within the initial post-service year - so meaning by July 1993, to alternatively warrant presuming it was incurred in service.

The examiner also is asked to again opine on the likelihood (very likely, as likely as not, or unlikely) the Veteran's hypertension was either caused or aggravated (permanently worsened) by his service-connected PTSD.

To this end, although the December 2011 VA examination and subsequent addendum opinion cite the supposed lack of evidence from the Veteran regarding any such potential relationship between PTSD and hypertension, the examiner must acknowledge pertinent medical literature discussing this potential relationship between PTSD and hypertension found at http://www.ncbi.nlm.nih.gov/pmc/articles/PMC3141329/ and PTSD and poor cardiovascular health.  See www.ptsd.va.gov/professional/pages/ptsd-physical-health,asp

When providing his/her responses, it is essential the examiner discuss the underlying medical rationale, if necessary citing to specific evidence in the file supporting conclusions.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran another supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



